Citation Nr: 0802018	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  03-33 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative changes of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran had active military service from April 1974 to 
April 1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision in 
which the RO continued a 10 percent disability rating for 
residuals, partial tear, medial collateral ligament, right 
knee.

The record reflects that the veteran filed a VA Form 21-4138 
in November 2001, which clearly constituted a timely notice 
of disagreement (NOD).  However, the RO construed the 
veteran's November 2001 correspondence as a new claim for an 
increased rating for residuals, partial tear, medial 
collateral ligament, right knee, and did not issue a 
Statement of the Case (SOC).  In a November 2002 rating 
decision, the RO again continued the 10 percent disability 
rating for residuals, partial tear, medial collateral 
ligament, right knee. Another document characterized as an 
"NOD" was received at the RO in March 2003.  

In an August 2003 rating decision, the RO continued the 10 
percent disability rating for residuals, partial tear, medial 
collateral ligament, right knee and granted a separate 10 
percent rating for degenerative changes of the right knee 
(evaluated on the basis of painful and limited motion), 
effective November 16, 2001.  Also in August 2003, the RO 
issued a SOC reflecting the continued denial for a rating in 
excess of 10 percent for residuals, partial tear, medial 
collateral ligament, right knee.  The veteran subsequently 
perfected his appeal with the submission of a VA Form 9, 
Appeal to the Board of Veterans Appeals, received at the RO 
in November 2003.

In April 2004, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is of record.

In a November 2004 rating decision, the RO granted a higher 
rating of 20 percent for instability as a residual of a 
partial tear of the right medial collateral ligament of the 
right knee, effective November 16, 2001, but continued the 
initial 10 percent disability rating assigned for 
degenerative changes of the right knee.  In a November 2004 
supplemental SOC (SSOC), the RO addressed both the claim for 
a disability rating in excess of 20 percent for instability 
as a residual of a partial tear of the right medial 
collateral ligament of the right knee and the claim for an 
initial rating in excess of 10 percent for degenerative 
changes of the right knee.  

In December 2004, the veteran appointed the American Legion 
as his new representative, to replace North Carolina Division 
of Veterans Affairs.  The Board recognizes the change in 
representation.  See 38 C.F.R. § 20.1304 (2007).

In a February 2006 decision, the Board denied a disability 
rating in excess of 20 percent for instability as a residual 
of a partial tear of the right medial collateral ligament of 
the right knee, and remanded the claim for an initial rating 
in excess of 10 percent for degenerative changes of the right 
knee to the RO, via the Appeals Management Center (AMC).  In 
October 2006 and September 2007 supplemental SOCs (SSOCs), 
the AMC continued the denial of an initial rating in excess 
of 10 percent for degenerative changes of the right knee.  

As a final preliminary matter, the Board notes that, in the 
February 2006 decision and remand, the Board referred a claim 
for service connection for a separate rating for scars as a 
residual of a partial tear of the right medial collateral 
ligament of the right knee to the RO for appropriate action.  
There is no indication in the record that this matter has yet 
been addressed; hence, it is again referred to the RO for 
appropriate action.  


FINDING OF FACT

In December 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal is requested.  



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007), the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. 
§ 20.202 (2007).  Withdrawal may be made by the veteran or by 
his or her authorized representative.  See 38 C.F.R. § 20.204 
(2007).  

As pointed out by the veteran's representative in December 
2007, in a December 2006 VA Form 21-4138, Statement in 
Support of Claim, the veteran indicated that he wished to 
withdraw his claim for a higher rating for degenerative 
changes of the right knee.  As the veteran has withdrawn this 
appeal, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it must be 
dismissed.  


ORDER

The appeal is dismissed.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


